 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONICA K. LAM and DOUGLAS RING,                   No. 2:19-cv-00709-TLN-CKD PS
12                      Plaintiffs,
13          v.                                         ORDER
14   PENNY MAC, et al.,
15                      Defendants.
16

17          On October 30, 2019, the court held a hearing on four motions to dismiss. (ECF No. 61.)

18   Marc Ehrlich appeared on behalf of Auction.com Inc. (ECF No. 61.) During the hearing, counsel

19   represented that Auction.com was not a party to the motions to dismiss, that Auction.com filed an

20   answer to the complaint, and that it was Auction.com’s intention to file a motion for judgment on

21   the pleadings.

22          On December 13, 2019, all defendants except Auction.com and Nations Direct Mortgage,

23   LLC were dismissed from this action. (ECF No. 63.)

24          It has been over a month and a half since the hearing on the motions to dismiss and

25   Auction.com has not filed a motion or otherwise addressed this litigation. Therefore, within

26   fourteen days of the date of this order, Auction.com is ordered to file a motion for judgment on

27   the pleadings or file a statement indicating that such motion will not be filed. If no motion will be

28   filed, the court will set a Status (Pretrial Scheduling) Conference and the parties will be ordered to
                                                       1
 1   file status reports addressing the matters outlined in the court’s May 21, 2019 order setting status

 2   conference. (See ECF No. 6.)

 3             Regarding Nations Direct Mortgage, LLC (“Nations”), plaintiffs filed a summons returned

 4   for this defendant on July 25, 2019. (See ECF No. 33 at 7.) The return of service indicates the

 5   amended complaint was mailed to Nations on July 24, 2019. (Id.) Nations has not appeared in

 6   this matter; nor have plaintiffs addressed this defendant since filing the return of service. The

 7   court expresses no opinion on either plaintiffs’ service on Nations or plaintiffs’ claims against

 8   Nations. Within fourteen days of the date of this order, plaintiffs shall show cause why the court

 9   should not recommend dismissing Nations under Federal Rule of Civil Procedure 41 for want of

10   prosecution.

11             For these reasons, it is hereby ORDERED that:

12             1.      Within fourteen days of the date of this order, Auction.com shall file a motion for

13   judgment on the pleadings or file a statement indicating a motion for judgment on the pleadings

14   will not be filed; and

15             2.      Within fourteen days of the date of this order, plaintiffs shall show cause why the

16   court should not recommend dismissal of Nations Direct Mortgage, LLC under Federal Rule of

17   Civil Procedure 41 for want of prosecution.

18   Dated: December 17, 2019
                                                        _____________________________________
19
                                                        CAROLYN K. DELANEY
20                                                      UNITED STATES MAGISTRATE JUDGE

21

22

23   15 lam709.order

24

25

26
27

28
                                                         2
